         Case: 4:19-cv-00007-RP Doc #: 33 Filed: 09/23/20 1 of 2 PageID #: 153




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DILLON CALLAWAY                                                                        PLAINTIFF

v.                                                                                No. 4:19CV7-RP

TIMOTHY MORRIS, ET AL.                                                             DEFENDANTS

                      ORDER DENYING PLAINTIFF’S MOTION [29]
                      FOR RELIEF FROM JUDGMENT OR ORDER

       This matter comes before the court on the plaintiff’s motion [29] for reconsideration of

the court’s judgment [13] dismissing various allegations and defendants for failure to state a

claim upon which relief could be granted. The court interprets the motion, using the liberal

standard for pro se litigants set forth in Haines v. Kerner, 404 U.S. 519 (1972), as a motion for

relief from a judgment or order under FED. R. CIV. P. 60. The plaintiff argues that his pro se

status and incarceration hindered his ability to gather and present proof to support his allegations

– and that the court should reinstate the allegations and defendants dismissed to allow him to do

so. The court, however, dismissed the allegations and defendants because the plaintiff’s

allegations, taken as true, did not state a valid constitutional claim. A dismissal of this type does

not rely upon proof, but upon allegations only. As such, the plaintiff’s argument in the instant

motion is without merit.

       An order granting relief under Rule 60 must be based upon: (1) clerical mistakes, (2)

mistake, inadvertence, surprise, or excusable neglect, (3) newly discovered evidence, (4) fraud or

other misconduct of an adverse party, (5) a void judgment, or (6) any other reason justifying

relief from the operation of the order. Id. The plaintiff has neither asserted nor proven any of

the specific justifications for relief from an order permitted under Rule 60. In addition, the

plaintiff has not presented “any other reason justifying relief from the operation” of the
        Case: 4:19-cv-00007-RP Doc #: 33 Filed: 09/23/20 2 of 2 PageID #: 154




judgment. As such, the plaintiff’s request [29] for reconsideration is DENIED.

       SO ORDERED, this, the 23rd day of September, 2020.



                                           /s/ Roy Percy
                                           UNITED STATES MAGISTRATE JUDGE
